Citation Nr: 1812975	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent from November 13, 2012 and 70 percent from September 4, 2015 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent from November 13, 2012 and 50 percent from January 31, 2014 for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of these matters is now with the RO in Jackson, Mississippi.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran's TDIU claim is part and parcel of the increased rating claims on appeal, and is properly before the Board.  Thus, the TDIU claim is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Missing Records

In a November 2012 private treatment record, the Veteran reported that he was seeing a VA psychiatrist for his PTSD and at the May 2013 VA examination for PTSD, the Veteran reported that he was going to the VA community based outpatient clinic in Woodville.  Additionally, VA treatment records show that the Veteran is seeing Drs. Will and Wright.  See February 2014 and August 2016 VA treatment records.  Unfortunately, the record does not contain VA treatment records from a community based outpatient clinic for PTSD or records from Drs. Will and Wright.  As these medical records have not been associated with the claims file, further development is warranted.  

VA Examinations

The Veteran's last VA examinations for hearing loss and PTSD were January and February 2016, respectively, over two years ago.  The Veteran reported in an October 2016 statement that his hearing had worsened.  Additionally, in the December 2017 appellate brief, the representative asserted that more recent examinations were necessary to adequately evaluate the Veteran's disabilities.  Hence, the more recent examinations would allow the Board to evaluate the current level of severity of the Veteran's hearing loss and PTSD.  See Caffrey v. Brown, 6 Vet App. 377, 381 (1994). 

TDIU

Given that the issue of entitlement to a TDIU is inextricably intertwined with the remanded issues, it must also be remanded.  See Harris v. Derwiniski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding and relevant VA and/or private treatment records, to include VA treatment records pertaining to PTSD and records from Drs. Will and Wright, if relevant.

2.  Thereafter, schedule VA examinations to determine the current nature and severity of the Veteran's bilateral hearing loss and PTSD.

3.  Then, readjudicate the claims, to include the claims for a TDIU.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




